Name: Commission Regulation (EEC) No 1361/79 of 29 June 1979 fixing the amount of the aid for skimmed milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7. 79 Official Journal of the European Communities No L 163/21 COMMISSION REGULATION (EEC) No 1361/79 of 29 June 1979 fixing the amount of the aid for skimmed milk and skimmed-milk powder for use as feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 10 (3) thereof, Whereas Article 2a ( 1 ) of Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3), as last amended by Regula ­ tion (EEC) No 1 273/79 (4), defines the criteria governing the fixing of these aids ; whereas paragraph 3 of the abovementioned Article specifies a margin which must be adhered to when the level of aid is fixed for skimmed-milk powder ; Whereas, applying these rules to the present market situation, it follows that the aid for skimmed milk and skimmed-milk powder should be fixed at the level set out below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid referred to in Article 10 of Regulation (EEC) No 804/68 shall be 55-60 ECU per 100 kilograms for skimmed-milk powder and 5-65 ECU per 100 kilograms for skimmed milk . Article 2 This Regulation shall enter into force on 2 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148, 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p . 6. (3 ) OJ No L 169, 18 . 7 . 1968 , p. 4 . ( «) OJ No L 161 , 29 . 6 . 1979, p . 14.